Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2008

USA v. Guerrero-Gaviria
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4449




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Guerrero-Gaviria" (2008). 2008 Decisions. Paper 1735.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1735


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL


      IN THE UNITED STATES COURT
               OF APPEALS
          FOR THE THIRD CIRCUIT


                  NO. 06-4449


        UNITED STATES OF AMERICA

                       v.

         LUIS GUERRERO-GAVIRIA
              a/k/a Luis Enrique

             Luis Guerrero-Gaviria
                   Appellant



       On Appeal From the United States
                  District Court
    For the Eastern District of Pennsylvania
     (D.C. Crim. Action No. 06-cr-00119-1)
    District Judge: Hon. Michael M. Baylson


 Submitted Pursuant to Third Circuit LAR 34.1(a)
                January 11, 2008

BEFORE: FISHER, HARDIMAN and STAPLETON,
              Circuit Judges


        (Opinion Filed: January 16, 2008)
                                  OPINION OF THE COURT




STAPLETON, Circuit Judge:

          Guerrero-Gaviria appeals his ninety month sentence for knowingly and unlawfully

reentering the United States without permission. According to Guerrero-Gaviria, his

sentence is unreasonable because the District Court imposed this allegedly excessively

long sentence for the sole purpose of rehabilitation. For the reasons stated below, we will

affirm.

                                               I.

          Because we write only for the parties who are familiar with the factual context and

procedural history of the case, we set forth only those facts necessary to our analysis.

          Guerrero-Gaviria arrived in the United States when he was ten years old and began

committing crimes at the age of nineteen. First, he was convicted of robbing a passerby

while armed with a knife. Next, he was convicted of conspiring to deliver cocaine and

marijuana. Later, he was convicted on separate occasions of stealing from a retail store,

illegally possessing a firearm, and supplying false documents to the police. Beyond these

convictions, his record also includes multiple arrests, a myriad of parole violations, and

some still-outstanding warrants.

          Ultimately, his conviction for conspiring to deliver cocaine and marijuana led to


                                               2
his deportation in 2003. But not long after being forcibly removed from the United

States, Guerrero-Gaviria returned to Allentown, Pennsylvania. An arrest for assault in

November 2005 alerted federal authorities to his presence, and he was taken into custody

for unlawfully reentering the United States without permission.

       Guerrero-Gaviria pled guilty to the federal charge but asked for a lenient sentence

because he was facing an additional lengthy term in Pennsylvania state prison for

violating his parole. The District Court considered Guerrero-Gaviria’s argument but

concluded that a sentence at the bottom of the Guideline range (seventy-seven to ninety-

six months of incarceration) was inappropriate in light of his extensive criminal history.

Instead, the District Court sentenced Guerrero-Gaviria to ninety months of imprisonment,

three years of supervised release, a $2,000 fine and a special assessment of $100.

Guerrero-Gaviria now appeals.1

                                           II.

       Guerrero-Gaviria claims that the District Court violated the Sentencing Reform

Act, 18 U.S.C. § 3582(a), by increasing his sentence solely to make sure that he was

rehabilitated during his prison term. While correct in claiming that a sentence cannot be

lengthened “for the sole purpose of rehabilitation,” Guerrero-Gaviria is incorrect in


   1
    We have jurisdiction over sentencing appeals pursuant 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a), and review the ultimate sentence imposed by the District Court for
reasonableness. United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006). We review
the District Court’s legal conclusions without deference and its factual findings for clear
error. United States v. Grier, 475 F.3d 556, 570 (3d Cir. 2006) (en banc); United States v.
Lloyd, 469 F.3d 319, 321 (3d Cir. 2006).
                                             3
claiming that his sentence was lengthened solely for this purpose. United States v.

Manzella, 475 F.3d 152, 160-61 (3d Cir. 2007). To the contrary, in formulating his

sentence, the District Court relied on Guerrero-Gaviria’s criminal history and potential for

recidivism rather than on any hope of rehabilitation. It noted that Guerrero-Gaviria had

committed “all kinds of crimes,” that he was a repeat offender who had committed more

than one serious offense, that Guerrero-Gaviria’s lacked any “very good reason for [his]

conduct,” and that he had “not learned from the fairly minimal incarcerations . . . that it’s

necessary to be law abiding.” (Appendix at 69, 72.) This, quite correctly, led the District

Court to conclude that Guerrero-Gaviria was not likely to lead an honest life, and

therefore that any “rehabilitation, training, and acquisition of skills” should take place in

an institutional setting “for the protection of society.” (Appendix at 72.)

       There is nothing in this record suggesting that Guerrero-Gaviria’s ninety month

sentence was imposed solely so that he could be rehabilitated beyond the District Court’s

perfectly proper comments encouraging him to view his time in prison as a chance to

rehabilitate himself. In fact, the record shows that the District Court formulated

Guerrero-Gaviria’s sentence based on a “meaningful consideration” of the § 3553(a)

factors and the “sentencing grounds properly raised by the parties which have recognized

legal merit and factual support,” as is required by our precedent. Cooper, 437 F.3d at

329, 331; United States v. King, 454 F.3d 187, 197 (3d Cir. 2006). Accordingly, this

claim has no merit.

       Guerrero-Gaviria’s alternative claim – his sentence is unreasonably long because

                                              4
he will be incarcerated in Pennsylvania to atone for his parole violations after he finishes

serving his federal sentence – has nothing to commend to it. There is no authority to

suggest that defendants who are facing additional time in a state institution for violating

their parole can use this fact to demand a variance of their federal sentence. Accordingly,

there is no merit to this claim.

                                            III.

       For these reasons, the judgment of the District Court will be affirmed.




                                              5